Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2238 Page 1 of 31




                               IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH


      ESIP SERIES 1, LLC, a Utah Limited
      Liability Company, and ESIP SERIES 2, LLC                    MEMORANDUM DECISION AND
      a Utah Limited Liability Company,                            ORDER CONSTRUING CLAIMS

                              Plaintiffs,
                                                                     Case No. 2:15-cv-00779-RJS-DBP
      v.
                                                                    Chief District Judge Robert J. Shelby
      DOTERRA INTERNATIONAL, LLC, a Utah
      Limited Liability Company, PUZHEN LIFE                       Chief Magistrate Judge Dustin B. Pead
      USA, LLC, a New York Limited Liability
      Company, PUZHEN, LLC, a New York
      Limited Liability Company, and DOE
      COMPANIES 1-9,

                              Defendants.


           ESIP Series 1, LLC and ESIP Series 2, LLC (collectively, Plaintiff) manufacturer,

  market, and sell atomizing diffusers for use with essential oils and aroma therapy through

  authorized licensees. Plaintiff filed this patent infringement action against Defendants doTerra

  International, LLC; Puzhen Life USA, LLC; Puzhen, LLC; and Doe Companies 1-9

  (collectively, Defendants), alleging they make, use, sell, offer to sell, and/or import into the

  United States a nebulizing diffuser device that infringes Plaintiff’s patent for improved diffusion

  of essential oils.1


  1
    Plaintiff originally filed this action in 2015, complaining Defendants infringed on U.S. Patent No. 7,878,418. Dkt.
  5 (Amended Complaint against doTerra and Puzhen, LLC) and Dkt. 9 (Second Amended Complaint against Puzhen
  Life USA, LLC and Puzhen, LLC). In 2016, Plaintiff filed another suit in this District against Defendants, Case No.
  2:16-cv-01011, concerning both Patent 7,878,418 and another patent, U.S. Patent No. 9,415,130. See Dkt. 2 in Case
  No. 2:16-cv-01011 (Complaint). The 2016 case was consolidated into this one for all purposes, with the Complaint
  in the 2016 case operating as the governing Complaint. See Dkt. 43, Order Consolidating Cases. In June 2020, the
  parties stipulated to dismiss with prejudice all claims and counterclaims relating to Patent No. 9,415,130, following
  the Federal Circuit’s decision in ESIP Series 2, LLC v. Puzhen Life USA, LLC, 958 F.3d 1378 (Fed. Cir. 2020), cert.
  denied, 141 S. Ct. 557, 208 L. Ed. 2d 178 (2020).
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2239 Page 2 of 31




              Now before the court are the parties’ Cross-Motions for Claim Construction.2 After

  receiving argument during a Markman hearing3, and for the reasons explained below, the court

  GRANTS in part and DENIES in part the parties’ respective Motions.4



                                                   BACKGROUND

  I.          Patented Technology

              Plaintiff owns the patent at issue in the parties’ Cross-Motions, U.S. Patent No. 7,878,418

  (the Patent), for an Integrated, Essential-Oil Atomizer.5 An essential oil atomizer (or diffuser) is

  a device that breaks down essential oils into smaller particles, dispersing them into the air.6 The

  patented device is shown below in Figure A.7 In its most basic form, this device consists of an

  atomizer (16), a housing (12), a reservoir (18), and a pump (14). The Patent describes one

  embodiment as a “system having a housing for a pump driven by an oscillating motor to draw

  liquids from a reservoir and distribute them through an eductor into the atmosphere.”8




  2
   Dkts. 84 (Defendants’ Cross Motion for Claim Construction), 86 (Plaintiff’s Cross Motion for Claim
  Construction); see also Dkts. 88 (Plaintiff’s Response), 89 (Defendants’ Joint Response).
  3
      See Dkt. 100 (Minute Entry for hearing held February 18, 2021).
  4
      Dkts. 84 (Defs.’ Cross-Motion for Claim Construction) and 86 (Pl.’s Cross Motion for Claim Construction).
  5
      Dkt. 2-1 (Patent) (attached as Exh. A to original 2015 Complaint).
  6
      Id. at 1:6-15.
  7
      Id., Fig. 1.
  8
      Id. at 2:10-13.

                                                              2
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2240 Page 3 of 31




         Figure A




              The Patent’s Background section describes various mechanisms used for dispersing

  liquid particles into the air, including devices used to apply paint onto surfaces.9 The Patent

  recites problems related to these spray-paint devices. First, the pumps are “typically very heavy

  on the order of several pounds or tens of pounds.”10 Second, the “systems are typically not

  integrated,” leaving large paint reservoirs separate from spray handles and pumps.11 The Patent

  claims to improve upon these shortcomings with a smaller, integrated device allowing a safer,

  simpler application and a better atomization or a smaller average droplet size.12




  9
      Id. at 1:10-13.
  10
       Id. at 1:24-27.
  11
       Id. at 1:23-32.
  12
       Id. at 1:33-67; 2:1-3.

                                                    3
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2241 Page 4 of 31




             Consistent with our Local Patent Rules, the parties presented to the court six phrases for

  claim construction.13 These phrases focus on four different features of the patented invention: (1)

  the spacing between a nozzle and an aperture, (2) the type of connection between the atomizer

  and the pump, (3) the amount of anchoring employed by the pump, and (4) the size of oil

  droplets that either become atomized into the airflow or drop back down into the reservoir.

  Before construing the language in dispute, the court provides some context relating to each of the

  four features identified.

             1.           Nozzle-Aperture Spacing

             The Patent applies to a device containing a nozzle between a pump and an atomizer that

  discharges particles into an aperture. The “nozzle [has] a minimum effective diameter

  discharging the flow therethrough and into an aperture spaced therefrom a distance of from about

  one to about 10 times the minimum effective diameter of the aperture of the nozzle.”14 The

  specification does not explicitly go beyond this description of the nozzle-to-aperture spacing, nor

  does it describe the spacing with reference to other parts. Figure B below illustrates how the

  nozzle (114) is positioned to discharge airflow into an “exit orifice” (119).15




  13
    Dkts. 84 (Defs.’ Cross-Motion for Claim Construction) and 86 (Pl.’s Cross Motion for Claim Construction); see
  also Dkts. 88 (Pl.’s Response), 89 (Defs.’ Joint Response).
  14
       Patent at 3:14-18.
  15
       Id. at 10:37-56.

                                                          4
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2242 Page 5 of 31




         Figure B16




              2.         Atomizer-Pump Connection

              The Patent points to connections between the atomizer, the reservoir, and the pump,

  explaining that the “atomizer may be connected directly to a reservoir” and also the “atomizer

  may be connected directly to a pump[.]”17 The Patent describes these connections with reference

  to Figure 1 of the Patent (Figure A above): “An outlet 11 from the pump may protrude into or

  through a housing connector 15b mated to secure to a connector 15b as part of an atomizer 16.”18




  16
       Id., Fig. 9.
  17
       Id. at 2:22-25.
  18
    See id. at 5:22-24; see also id. at 8:16-19 (“the actual outlet 11 of the pump 14 stands away from the connector
  15a and near the center thereof. The atomizer 16 may connect directly to the outlet 11.”).

                                                            5
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2243 Page 6 of 31




  This engagement between the pump outlet 11 and the atomizer 16 is “sealed” using an o-ring

  seal (94) with a nozzle (92) fitting within a cavity of the atomizer, as shown in Figure C below.19

         Figure C20




              3.         Pump Anchoring

              The Patent explains the atomizer can be “anchored” to a support surface to prevent the

  device from tipping over and spilling. In one embodiment, the Patent states that “[t]he atomizer

  may be connected directly to the pump anchoring the atomizer to a supporting surface by weight,

  stability, base, or the like.”21 In other embodiments, the function of “[a]nchoring the atomizer”

  can be accomplished by “both of the pump and housing assembly” to “reduce[] the chance of

  breakage or spilling of an atomizer system sitting on a supporting surface.”22




  19
       Id. at 8:28-44.
  20
       Id., Fig. 7.
  21
       Id. at 2:20-26.
  22
    See id. at 3:37-40 (emphasis added); see also id. at 6:47-49 (“. . . the housing 12 and its contents provide a stable
  platform to support the atomizer 16 on a surface.”).

                                                             6
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2244 Page 7 of 31




             4.           Droplet Size

             The Patent describes the process of atomizing oil droplets and infusing them into an

  airflow:

             The liquid from the siphon 96 is atomized into droplets of various sizes . . . .
             Large droplets break into smaller droplets. Some droplets agglomerate against the
             wall 121 and begin to drift or drip down toward the reservoir 18. Other droplets,
             having comparatively smaller effective diameters, are more easily entrained in the
             air, and pass with it through the separator chamber and out apertures 122 in the
             separator plate 98.23

  The few references within the Patent relating to what constitutes a “comparatively large” versus

  a “comparatively small” droplet consistently provide the same measure:

             Spraying the droplets into a separator removes droplets insufficiently small to be
             carried indefinitely by ambient air movement. The separator and flow are sized to
             release with the air flow those droplets having an effective diameter of from about
             1 micron to about 5 microns. Smaller droplets tend to evaporate into the air
             stream, while larger ones tend to settle down or agglomerate on surfaces to be
             returned to the reservoir.24

  II.        Asserted Independent Claims

             Plaintiff alleges Defendants’ device infringes independent claims 1, 2, and 14 of the

  Patent. Claims 1 and 2 are effectively the same. Claim 1 states:

             . . . providing an atomizer comprising an eductor and a separator, the atomizer
             being connected directly to a reservoir and to a pump anchoring the atomizer to a
             supporting surface; the providing an atomizer wherein the eductor comprises a
             nozzle having a minimum effective diameter discharging the flow therethrough
             and into an aperture spaced therefrom a distance of from about one to about 10
             times the minimum effective diameter . . . educting a liquid directly from the
             reservoir into the flow; atomizing the liquid into droplets by the educting and by
             colliding against a wall of the separator; separating the droplets by size;
             recovering comparatively larger droplets into the reservoir; passing




  23
       Id. at 10:44-56.
  24
    Id. at 3:49-56; id. at 10:65-11:4 (“Ultimately, the jet of air expelled from the port 106 carries with it only those
  droplets that are sufficiently small, typically on the order of from about 1 to about 5 microns in diameter such that
  they will drift substantially indefinitely with ambient air movement as they evaporate.”).

                                                             7
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2245 Page 8 of 31




             comparatively smaller droplets from the atomizer out through the separator with
             the flow . . . .25

  Claim 14 adds “an atomizer, integrated with the pump, the atomizer being anchored by the pump

  and receiving directly therefrom a flow of pressurized air . . . .”26

             The following claim terms are in dispute and require construction:

             •    “aperture spaced therefrom” (all claims)
             •    “comparatively smaller droplets” (all claims)
             •    “comparatively larger droplets” (all claims)
             •    “the atomizer being connected directly to a reservoir and to a pump” (claims 1, 2)
             •    “a pump anchoring the atomizer to a supporting surface” (claims 1, 2)
             •    “the atomizer being anchored by the pump” (claim 14)


                                                LEGAL STANDARDS

             Patent infringement analysis generally involves two steps. “The first step is determining

  the meaning and scope of the patent claims asserted to be infringed. . . . The second step is

  comparing the properly construed claims to the device accused of infringing.”27 Here, the court

  is concerned only with the first step of claim construction. This is a matter of law for the court to

  resolve.28

             Claim terms generally embrace their “ordinary and customary meaning, which is the

  meaning they would have to a person of ordinary skill in the art at the time of the invention.”29

  The person of ordinary skill is deemed to read claim terms in view of the entire patent, including

  intrinsic and extrinsic evidence.30 Courts typically begin claim construction by considering the


  25
       Id. at 11:46-67 (emphasis added).
  26
       Id. at 14:20-22.
  27
       Markman v. Westview Instruments, Inc., 52 F.3d 967, 976 (Fed. Cir. 1995) (en banc), aff’d, 517 U.S. 370 (1996).
  28
       Allen Eng’g Corp. v. Bartell Indus., Inc., 299 F.3d 1336, 1344 (Fed. Cir. 2002).
  29
    Poly-America, L.P. v. API Indus., Inc., 839 F.3d 1131, 1136 (Fed. Cir. 2016) (citing Phillips v. AWH Corp., 415
  F.3d 1303, 1312–13 (Fed. Cir. 2005)).
  30
       Phillips, 415 F.3d at 1313.

                                                              8
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2246 Page 9 of 31




  patent’s intrinsic evidence,31 which includes the claims themselves, the specification, and the

  prosecution history.32 The specification “is the single best guide to the meaning of a disputed

  term”—so much so that “[u]sually it is dispositive.”33 Moreover, “the specification may reveal a

  special definition that differs from the meaning it would otherwise possess.”34

              To understand the meaning of claim language, courts also have discretion to consider

  extrinsic evidence, including expert reports, inventor testimony, dictionaries, and learned

  treatises.35 While extrinsic evidence is generally less reliable than intrinsic evidence, these

  sources may illuminate relevant scientific principles, the meaning of both technical and non-

  technical terms, and the state of the art.36 For example, “general purpose dictionaries may be

  helpful” when analyzing common, non-technical terms.37


                                                     ANALYSIS

              The parties dispute the respective ordinary meanings of the following claim terms: (1)

  “spaced therefrom” in claims 1 and 14, (2) “the atomizer being connected directly to a reservoir

  and to a pump” from claim 1, (3) “a pump anchoring the atomizer to a supporting surface” from

  claim 1, (4) “the atomizer being anchored by the pump” from claim 14, (5) “comparatively

  smaller droplets” from claims 1 and 14, and (6) “comparatively larger droplets” from claims 1

  and 14. The parties’ competing constructions are shown in the table below.


  31
       Id. at 1314–15.
  32
       Id. at 1314.
  33
    Id. at 1315 (quoting Vitronics Corp. v. Conceptronic, Inc., 90 F.3d 1576, 1582 (Fed. Cir. 1996); Teleflex, Inc. v.
  Ficosa N. Am. Corp., 299 F.3d 1313, 1325 (Fed. Cir. 2002)).
  34
       Id. at 1316.
  35
    Id. (“In exercising that discretion, and in weighing all the evidence bearing on claim construction, the court should
  keep in mind the flaws inherent in each type of evidence and assess that evidence accordingly.”).
  36
       Id. at 1318–19.
  37
       Id. at 1314.

                                                            9
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2247 Page 10 of 31




       No. Claim Term                   STIPULATED CONSTRUCTION

       1     “duty cycle” (claims       “the fractional time of operation compared to the total elapsed time”
             1 and 2)


       2     “integrated with the       “not separate from the pump”
             pump” (claim 14)


             Claim Term38               PLAINTIFF’S PROPOSED                    DEFENDANTS’S PROPOSED
                                        CONSTRUCTION                            CONSTRUCTION

       3     discharging the flow       Plain and ordinary meaning              Plain and ordinary meaning, or
             … into an aperture                                                 “arranged so the nearest point of
             “spaced therefrom”                                                 the aperture from the nozzle is…”
             a distance of … one
             to about 10 times the
             … diameter” (claims
             1 and 14)


       4     “the atomizer being        “the atomizer is connected directly     Plain and ordinary meaning, or
             connected directly         to a reservoir and the atomizer is      “the atomizer is connected directly
             to a reservoir and to      connected to a pump”                    to a reservoir and the atomizer is
             a pump” (claim 1)                                                  connected directly to a pump”


       5     “the atomizer being        “when the atomizer is connected to      Plain and ordinary meaning, or “a
             connected directly to      the pump, the connection with the       pump firmly securing the atomizer
             a reservoir and to a       pump provides some anchoring of         to a supporting surface”
             “a pump anchoring          the atomizer to a supporting surface
             the atomizer to a          by the pump’s weight, bulk,
             supporting surface”        stability, base, or the like”
             (claim 1)


       6     “the atomizer being        “when the atomizer is integrated        Plain and ordinary meaning, or
             anchored by the            with the pump, the integration with     “the atomizer being firmly secured
             pump” (claim 14)           the pump provides some anchoring        by the pump”
                                        of the atomizer by the pump’s
                                        weight, bulk, stability, base, or the
                                        like”




  38
       Disputed terms are in bold; non-bolded text merely supplies context.

                                                             10
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2248 Page 11 of 31




       7      “comparatively             Plain and ordinary meaning                 “droplets having an effective
              smaller droplets”                                                     diameter of from about 1 micron
                                                                                    to about 5 microns”
              “comparatively
              larger droplets”                                                      “droplets having an effective
                                                                                    diameter greater than about 5
              (claims 1 and 14)                                                     microns”



       I.     Aperture “Spaced Therefrom”


       Claim Term                                 PLAINTIFF’S PROPOSED                 DEFENDANTS’ PROPOSED
                                                  CONSTRUCTION                         CONSTRUCTION

       discharging the flow … into an             Plain and ordinary meaning           Plain and ordinary meaning, or
       aperture “spaced therefrom” a                                                   “arranged so the nearest point
       distance of … one to about 10 times                                             of the aperture from the nozzle
       the … diameter” (claims 1 and 14)                                               is…”


              The first claim construction issue involves the distance recited in the eductor limitations

  based on the phrase, “aperture spaced therefrom.”39 The eductor is a structure that pulls and

  accelerates the liquid from one place to another, allowing the liquid to become atomized into a

  mist.40 Claims 1 and 14 describe the composition of the eductor: “the eductor comprises a nozzle

  having a minimum effective diameter discharging the flow therethrough and into an aperture

  spaced therefrom a distance of from about one to about 10 times the minimum effective

  diameter.”41 In other words, the air travels from the nozzle and into the aperture a distance of

  “one to about 10 times” the nozzle’s diameter. Since the claim already provides the specific

  distance (“one to about 10 times . . .”), the dispute is not about the required distance but what

  space that distance covers.


  39
       Patent at 11:52-54 (“discharging the flow therethrough and into an aperture spaced therefrom . . .”).
  40
       Id. at 3:41-48; 14:33-36.
  41
       Id. at 3:41-48.

                                                              11
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2249 Page 12 of 31




             It may be helpful to consider the illustrations the parties use in their respective Motions.42

  Defendants submit Figure D to illustrate the dispute.43 Figure D depicts the nozzle, the aperture,

  and two measurements. The top line, entitled “Defendants,” of course reflects Defendants’ own

  position. The bottom line, entitled “ESIP,” reflects Defendants’ understanding of Plaintiff’s

  position after meeting and conferring before briefing the issue.

         Figure D




             Plaintiff complains about Defendants’ use of illustrations,44 but Plaintiff also supplies

  figures to illustrate its position.45 Plaintiff submits Figure E, stating: “The distance shown as ‘X’

  is the distance Defendants contend is recited in the eductor limitation. The distance shown as ‘Y’



  42
    The parties’ illustrations are used exclusively to highlight their respective positions. The court does not weigh
  these illustrations in construing the claim language.
  43
       Dkt. 84 (Defs.’ Joint Cross-Motion for Claim Construction) at 8.
  44
    Plaintiff argues that Defendants’ illustrations added a space between the nozzle and the aperture, specifically
  referencing the Patent’s Figure 9: “In Fig. 9, there is no room for Defendants’ dimension ‘X’ because the tip of
  nozzle 92 needs to feed its entire flow and liquid entrained thereby into cavity 116 and toward exit orifice 119 in
  order for the eductor to function properly.” Dkt. 88 (Pl’s. Response) at 11. However, in their own Motion for Claim
  Construction, Plaintiff also explains that “some space is required between the nozzle and the aperture to allow for
  the momentum transfer that makes the eductor operational.” Dkt. 86 at 8.
  45
       See Dkt. 88 (Pl’s. Response) at 7, 9-11.

                                                             12
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2250 Page 13 of 31




  is the distance ESIP contends is recited in the eductor limitations.”46 Plaintiff also prepared

  Figure F, depicting the nozzle, the aperture, and one measurement.47 That measurement,

  extending from the tip of the nozzle to the outer opening of the aperture, reflects Plaintiff’s

  position regarding the disputed distance.

         Figure E




  46
       Id. at 8.
  47
       Id. at 10.

                                                   13
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2251 Page 14 of 31




         Figure F




              Before analyzing the disputed distance, it is crucial to understand whether the claimed

  aperture is three-dimensional or, as Plaintiff sometimes argues, a two-dimensional planar

  opening. To be clear, the Patent does not require a specific type of aperture. However, it is an

  ordinary fact that every hole in a three-dimensional object has not only length and width, but also

  depth. A piece of paper, for example, has a comparatively small depth—usually to the

  thousandths of an inch—but depth nonetheless. Here, the functional dimension of the aperture

  119 requires that the aperture not only has length and width but also that the aperture also has a

  non-zero depth. The aperture cannot comprise only a “two-dimensional, planar opening” as

  suggested by Plaintiff.48 Since this aperture has three dimensions, there must be two openings

  along the aperture structure – the first being where the air initially enters and the second where

  the air exits. The airflow is thus discharged from the nozzle into and through this three-

  dimensional aperture.



  48
       Id. at 8.

                                                      14
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2252 Page 15 of 31




             Returning to the present dispute, the parties disagree about whether the nozzle-to-aperture

  measurement refers to the distance between the nearest points of these two objects (tip of the

  nozzle to entrance of the aperture) or the distance from the nozzle to the more distant, exit

  opening of the aperture. Defendants provide a common-sense construction that “spaced

  therefrom” should be defined as “arranged so the nearest point of the aperture from the nozzle is”

  the specified distance.49

             Plaintiff’s position is not as clear. In its papers, Plaintiff proposes the “plain and ordinary

  meaning,” arguing the correct measurement is from the exit of the nozzle to the exit of the

  aperture.50 But Plaintiff seemed to abandon that position during the Markman hearing, instead

  arguing the contemplated distance was from the nozzle to an undefined location along an

  aperture. The court is generally reluctant to consider new arguments or positions introduced for

  the first time at oral argument where the opposing party is left without a meaningful opportunity

  to respond.51 That is especially so where a party takes a position during argument that is

  inconsistent with its earlier position. Ultimately, it makes no difference here as neither of

  Plaintiff’s proposed approaches is persuasive.




  49
       Dkt. 84 (Defs.’ Joint Cross-Motion for Claim Construction) at 7-8.
  50
    Plaintiff provides two different figures in its Motion to illustrate its position that the distance should be measured
  from the tip of the nozzle to the outer, more distant opening of the three-dimensional aperture. See Dkt. 88 at Fig. 7
  and 8 (explaining that “‘Y’ is the distance ESIP contends is recited in the eductor limitations. ESIP’s distance ‘Y’ is
  supported by the intrinsic evidence because the claim recites and the intrinsic evidence describes a functional
  eductor configuration with ‘exit orifice 119’ as the exit opening out of eductor cavity 116 of that eductor
  configuration.”); see also Dkt. 88, Fig. at 10 (depicting “ESIP Spacing” between the tip of the nozzle to the exit or
  more distant opening of the aperture).
  51
     See Local Patent Rule 4.2, n. 1 (“Given the extensive disclosure required under these rules and the requirement to
  file the Joint Appendix with the Cross-Motions for Claim Construction, the committee believed all parties would
  have an understanding of each other’s positions prior to briefing.”) (emphasis added); see also Wi-LAN USA, Inc. v.
  Apple Inc., 830 F.3d 1374, 1385 (Fed. Cir. 2016) (“We generally support a district court’s case-management
  authority to set a schedule for claim construction that requires parties to take positions on various dates and holds the
  parties to these positions.”).

                                                             15
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2253 Page 16 of 31




              Since “aperture spaced therefrom” is not a technical term of art, “dictionaries may be

  helpful” to understanding the ordinary meaning of the phrase.52 Cambridge English Dictionary

  defines the verb “space” as “to arrange things or people so that there is some distance or time

  between them.”53 Merriam-Webster defines “to space” as “to place at intervals or arrange with

  space between.”54 Dictionary.com defines “to space” as “to set some distance apart.”55 These

  definitions focus on the space between two objects, not the length between one object’s nearest

  point and the other object’s furthest point. “Spaced” implies the existence of space or distance

  between the nearest points of two objects. Applied here, the claimed distance (“between 1 and 10

  times the diameter of the nozzle”) refers to the space between the nearest point of the nozzle and

  the nearest point of the aperture.

              The surrounding language within the claims further supports this meaning of “spaced

  therefrom.”56 Before describing the specified distance, Claims 1 and 14 describe the airflow

  while pointing to two objects: “the eductor comprises a nozzle . . . discharging the flow

  therethrough and into an aperture spaced therefrom.”57 The second object (the aperture) is

  preceded in the claim language by the term “into.”58 The claim does not state that the air must be

  discharged out of, or through, or exiting an aperture. “[I]nto an aperture” suggests the




  52
       Phillips, 415 F.3d at 1314.
  53
       Space, Dictionary.Cambridge.org (accessed March 16, 2021).
  54
       Space, Merriam-Webster.com (accessed March 16, 2021).
  55
       Space, Dictionary.com (accessed March 16, 2021).
  56
    See, e.g., Phillips, 415 F.3d at 1314 (noting “the claims themselves provide substantial guidance as to the meaning
  of particular claim terms.”); ACTV, Inc. v. Walt Disney Co., 346 F.3d 1082, 1088 (Fed. Cir. 2003) (“the context of
  the surrounding words of the claim also must be considered in determining the ordinary and customary meaning of
  those terms.”).
  57
       Patent at 11:46-12:3; id. at 14:8-36.
  58
       Id. at 14:33-36 (“discharging the flow . . . into an aperture spaced therefrom. . .”) (emphasis added).

                                                               16
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2254 Page 17 of 31




  measurement should be from the tip of the nozzle to the first entry point of the aperture, being

  the closest part of the aperture into which the air is discharged as it leaves the nozzle.

         Figure B




             Plaintiff attempts to avoid this conclusion, calling attention to the Patent’s use of several

  different terms to describe aperture 119. Figure B above is a helpful reference. The specification

  refers to aperture 119 as an orifice: “Toward the atomizer 16, the cavity 116 is open to yet

  another orifice 119.”59 It is also referred to as an exit orifice: “The exit orifice 119 permits

  discharge of fluids including air from the orifice 118 and liquid from the siphon tube 96 out of

  the exit orifice 119.”60 The specification later refers to 119 as a chamber: “The nozzle 92, and

  particularly the orifice 118, acts as an eductor transferring momentum to the surrounding air, and

  tending to evacuate the chamber 119.”61




  59
       Id. at 10:32-33 (emphasis added).
  60
       Id. at 10:33-36 (emphasis added).
  61
       Id. at 10:37-40 (emphasis added).

                                                       17
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2255 Page 18 of 31




              Plaintiff argues that because the claim references an “exit orifice,” the distance in

  question should be from the nozzle to the more distant, outer, or exit opening of the aperture.62

  However, there’s little evidence to show that the term “exit” in the specification referred to the

  aperture itself. Considering the context, the “exit” modifier is more likely a reference to the fact

  that the entire tunnel-like aperture, including its nearest point, functions as an exit from the

  cavity 116.

              In conclusion, Defendants’ common-sense construction prevails. The Patent claims “a

  nozzle . . . discharging the flow therethrough and into an aperture spaced therefrom a distance of

  from about one to about 10 times the minimum effective diameter.”63 The term “spaced”

  suggests the existence of space or distance between the nearest points of two objects, not the

  length between one object’s (nozzle) nearest point and the other’s (aperture) most distant point.

  The nozzle discharges the airflow “into an aperture,” which suggests that the distance spans from

  the tip of the nozzle to the first entry point of the aperture, the initial opening into which the air

  flows.


   II.        Atomizer “Connected Directly” to Pump


       Claim Term                                  PLAINTIFF’S PROPOSED              DEFENDANTS’ PROPOSED
                                                   CONSTRUCTION                      CONSTRUCTION

       “the atomizer being                         “the atomizer is connected        Plain and ordinary meaning, or
       connected directly to a reservoir           directly to a reservoir and the   “the atomizer is connected
       and to a pump” (claim 1)                    atomizer is connected to a        directly to a reservoir and the
                                                   pump”                             atomizer is connected directly
                                                                                     to a pump”




  62
       See id.at 10:28-43 (emphasis added); see also id., Fig. 9.
  63
       Id. at 3:41-48.

                                                               18
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2256 Page 19 of 31




              The second dispute involves whether the connection between the atomizer and the pump

  must be a direct connection. Claim 1 recites “the atomizer being connected directly to a reservoir

  and to a pump.”64 Plaintiff argues the term “directly” modifies only the atomizer’s connection to

  the reservoir, not to the pump.65 In contrast, Defendants contend “directly” modifies both the

  atomizer’s connection to the reservoir and the atomizer’s connection to the pump.66

              Defendants list in their papers various references in the specification describing a direct

  connection between the pump and the atomizer.67 However, most of these references include

  language clarifying that a direct connection is merely permissible, not required.68 For instance,

  the specification almost invariably uses the term “may” before describing a direct connection

  between the pump and the atomizer: “The atomizer may be connected directly to a pump,”69

  “atomizer may connect directly to the pump, a second connector thereof directly to the

  reservoir,”70 “atomizer may be connected directly to the pump.”71

              The word “may” indicates a possibility, or a permissiveness of the direct connection.72

  Thus, use of the word “may” provides strong evidence the atomizer is not required to be directly

  connected to the pump. Defendants’ proposed construction essentially writes the word “may” out




  64
       Id. at 11:46-48.
  65
       Dkt. 86 (Pl.’s Cross-Motion for Claim Construction) at 9-12.
  66
       Dkt. 84 (Defs.’ Joint Cross-Motion for Claim Construction) at 11-15.
  67
       Id. at 12-13.
  68
       Id. (citing Patent at 2:22-26; 2:52-54; 3:30-34; 5:22-24; 7:16-19).
  69
       Patent at 2:22-26.
  70
       Id. at 2:52-54.
  71
       Id. at 3:30-34.
  72
    May, Merriam-Webster.com (accessed March 16, 2021) (“used to indicate possibility or probability,” “to have
  permission”).

                                                               19
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2257 Page 20 of 31




  of the relevant provisions of the specification in favor of a result in obvious contradiction with

  the plain, permissive meaning of the word. Defendants’ arguments fail to account for this.

             Language within Claim 3 itself also points to the likelihood that “directly” in Claim 1

  modifies only the connection between the atomizer and the reservoir. Claim 3 states: “The

  method of claim 2, further comprising connecting a first connector of the atomizer directly to the

  pump, a second connector thereof directly to the reservoir, and a third connector thereof directly

  to a distributor.”73 A patent drafter’s word choice is presumed to be intentional.74 In Claim 3, the

  Patent’s author employs the term “directly” immediately before all three objects, clearly

  specifying a direct connection for each. The drafter chose not to do this in Claim 1. That result is

  presumed to be intentional. Considering the repeated usage of “directly” in Claim 3, it is unlikely

  the drafter used the term “directly” in Claim 1 when describing the reservoir’s connection, but

  unintentionally or mistakenly omitted the term when describing the atomizer’s connection. Of

  course, Claim 3 is not a method claim and Claim 1 is a method claim. Nonetheless, Claim 3 is

  nearly adjacent to Claim 1 and its language provides insight and context to how the Claim 1 was

  written, casting doubt on the allegedly required direct connection to the atomizer.

             Other language in the Patent also sheds light on the disputed connection in Claim 1. With

  reference to Patent Figure 7 (Figure C below), the specification distinguishes between a

  mechanical or structural connection and a fluid connection: “Notwithstanding the atomizer 16 is

  secured by the connector 15b to the connector 15a of the housing 12, the actual fluid connection

  between the atomizer 16 and the pump 15 is direct. That is, for example, the seal 94 between the




  73
       Patent at 12:8-11.
  74
    See Curtiss-Wright Flow Control Corp. v. Velan, Inc., 438 F.3d 1374, 1380 (Fed. Cir. 2006) (citations omitted);
  see also Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1362 (Fed. Cir. 2008) (rejecting a
  construction that would “render several dependent claims meaningless”).

                                                          20
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2258 Page 21 of 31




  atomizer 16 and the outlet 11 of the pump 14 provides the actual air seal between the atomizer 16

  of the pump 14.”75

         Figure C76




              Here, the Patent describes two different types of connections between the atomizer and

  the pump. First, a mechanical connection, which is how the two objects physically fit together.

  And second, and a fluid connection, which is the pathway or conduit through which the particles

  pass with the device.77 The drafter employs the term “notwithstanding” before describing the

  mechanical connection, which appears to be indirectly connected or buffered by the housing

  “connector 15b” and “connector 15a.”78 This mechanical connection is contrasted with the fluid

  connection, which is explicitly described as a “direct” connection.79 The word “notwithstanding”




  75
       Patent at 10:11-16.
  76
       Id., Fig. 7.
  77
       Id. at 10:11-16.
  78
       Id. at 10:11-12.
  79
       Id. at 10:12-14.

                                                     21
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2259 Page 22 of 31




  conveys the drafter’s intention that the atomizer-to-pump mechanical connection is different than

  the atomizer-to-pump fluid connection. In other words, the Patent provides that in contrast to the

  potentially indirect mechanical connection between the atomizer and the pump, the fluid

  connection is direct. Plaintiff’s position that “directly” modifies only the connection between the

  reservoir and the pump is thus supported by the fact that the relevant portion of Claim 1

  discusses the physical connection of the components,80 not the fluid connection within the

  device.

              In addition, if the order of the words in the phrase is reversed, from “connected directly”

  to “directly connected,” then the “directly” modifier seems more clearly to apply to both objects

  that follow – requiring direct connections both to the pump and the reservoir.81 This point may

  have been unintentionally illustrated in Defendants’ briefing where Defendants themselves

  reversed the order to “directly connected” multiple times when attempting to support their

  position.82

              The court concludes Plaintiff’s proposed construction prevails. “Directly” modifies only

  the atomizer’s connection to the reservoir, not the pump. The persistent usage of “may”

  throughout the specification strongly implies that a direct connection is merely permissible, not

  required. Claim 3 also shows that the author knows how to use the “directly” modifier in

  succession if that is the drafter’s intent: “first connector of the atomizer directly to the pump, a

  second connector thereof directly to the reservoir, and a third connector thereof directly to a



  80
    Compare id. at 11:47-50 (“an atomizer comprising an eductor and a separator, the atomizer being connected
  directly to a reservoir and to a pump anchoring the atomizer to a supporting surface”), with id. at 12:27-29
  (“operating the pump to pressurize ambient air into a flow through the atomizer; educting a liquid directly from the
  reservoir into the flow”).
  81
       See id. at 11:49 (“atomizer being connected directly . . .”).
  82
       Dkt. 89 (Defs.’ Joint Responsive Claim Construction Brief) at 11-12.

                                                                22
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2260 Page 23 of 31




  distributor.” And use of “notwithstanding” in the specification further illustrates the intended

  contrast between the fluid connection to the pump and the atomizer, which is explicitly called

  “direct,” and the mechanical connection, lacking that modifier.

  III.       Pump “Anchoring” the Atomizer & Being “Anchored” by the Pump


       Claim Term                             PLAINTIFF’S PROPOSED                  DEFENDANTS’ PROPOSED
                                              CONSTRUCTION                          CONSTRUCTION

       “the atomizer being connected          “when the atomizer is connected to    Plain and ordinary meaning, or
       directly to a reservoir and to a       the pump, the connection with the     “a pump firmly securing the
       “a pump anchoring the                  pump provides some anchoring of       atomizer to a supporting
       atomizer to a supporting               the atomizer to a supporting          surface”
       surface” (claim 1)                     surface by the pump’s weight,
                                              bulk, stability, base, or the like”


             The dispute here involves the level of anchoring the pump provides to the atomizer.

  Claim 1 recites “an atomizer comprising an eductor and a separator, the atomizer being

  connected directly to a reservoir and to a pump anchoring the atomizer to a supporting

  surface[.]”83 Claim 14 recites “an atomizer, integrated with the pump, the atomizer being

  anchored by the pump and receiving directly therefrom a flow of pressurized air[.]”84

             Defendants’ proposal replaces the term “anchoring” with the phrase “firmly secure.”

  Once again, Plaintiff’s position is not as clear. As with the aperture spacing dispute addressed

  above, Plaintiff’s position has shifted over time. During the claim construction meet and confer,

  Plaintiff focused on the pump’s anchoring of the atomizer, specifically proposing that “the pump

  provides some anchoring of the atomizer to a supporting surface by the pump’s weight, bulk,




  83
       Patent at 11:45-49 (emphasis added).
  84
       Id. at 14:20-23.

                                                             23
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2261 Page 24 of 31




  stability, base, or the like.”85 Later in its briefing, Plaintiff modified its proposal, adding for the

  first time, “when the atomizer is connected to the pump, the connection with the pump provides

  some anchoring of the atomizer to a supporting surface by the pump’s weight, bulk, stability,

  base, or the like.”86 Plaintiff’s revised construction of Claim 14 was similar, replacing “the

  connection with the pump” with “the integration with the pump.”87 According to Defendants,

  Plaintiff’s changed proposed construction of these phrases after the parties met and conferred has

  resulted in Defendants’ briefing focusing on proposed claim constructions that Plaintiff later

  abandoned without notice.88 As explained above, the court generally is reluctant to consider new

  arguments or positions introduced for the first time at oral argument where circumstances leave

  the opposing party without a meaningful opportunity to respond.89 But as with the aperture

  spacing issue decided above, Plaintiff’s changing positions are ultimately irrelevant here because

  neither construction proposed by Plaintiff for either claim prevails.




  85
     See Dkt. 89 (Defs.’ Joint Responsive Claim Construction Brief) at 14, n. 5; see also id. at 14, Claim Construction
  Chart)(“the pump provides some anchoring of the atomizer to a supporting surface by the pump’s weight, bulk,
  stability, base, or the like,” and “the pump provides some anchoring of the atomizer by the pump’s weight, bulk,
  stability, base, or the like.”).
  86
       See id. at 14 (emphasis in original Claim Construction Chart).
  87
       Id. (emphasis in original Claim Construction Chart).
  88
    Plaintiff’s shifting positions inject a level of unfairness into the process and conflict with the purpose of the Local
  Patent Rules, which operate under the assumption that parties know one another’s positions before briefing
  commences. See Local Patent Rule 4.2, n. 1 (“Given the extensive disclosure required under these rules and the
  requirement to file the Joint Appendix with the Cross-Motions for Claim Construction, the committee believed all
  parties would have an understanding of each other’s positions prior to briefing.”) (emphasis added).
  89
     See Wi-LAN USA, Inc. v. Apple Inc., 830 F.3d 1374, 1385 (Fed. Cir. 2016) (“We generally support a district
  court’s case-management authority to set a schedule for claim construction that requires parties to take positions on
  various dates and holds the parties to these positions.”); MorphoTrust USA, LLC v. United States, 132 Fed. Cl. 419,
  420–21 (2017) (“Plaintiff’s motion seeks to disallow any challenge based on the indefiniteness of these terms
  because they were not included in the February 13 disclosure . . . . Much of the jurisprudence in the Patent area
  arises in jurisdictions with special local Patent rules. Those courts typically require a showing of diligence by the
  party seeking amendment and only then consider whether there is prejudice to the non-moving party.”) (internal
  citations omitted).

                                                              24
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2262 Page 25 of 31




             The dispute here centers around whether the claims require the pump to provide some

  anchoring of the atomizer or whether they simply require the pump to anchor or firmly secure the

  atomizer. Defendants’ proposed “firmly secure” construction supplies a simple definition of the

  term “anchoring,” which aligns more closely with the ordinary meaning of the claim term.90

  Since no evidence has been presented showing that “anchoring” has a technical or special

  meaning in the context of this invention, “[t]he plain meaning of claim language ordinarily

  controls[.]”91 Merriam-Webster describes an anchor as “something that serves to hold an object

  firmly,” and defines the verb “to anchor” as “to secure firmly.”92 Cambridge English Dictionary

  defines “to anchor” as “to make something . . . stay in one position by fastening . . . it firmly.”93

  Dictionary.com defines it as “to fix or fasten; affix firmly.”94 Each of these definitions support

  Defendants’ proposed construction that “a pump anchoring the atomizer” ordinarily means “a

  pump firmly securing the atomizer.”

             The Patent itself describes the concept of anchoring used as a means to achieve a secure,

  stable state, preventing the device from tipping over: “Anchoring the atomizer by the bulk,

  weight or both of the pump and housing assembly reduces the chance of breakage or spilling of

  an atomizer system sitting on a supporting surface.”95 This anchoring function is also explained



  90
     Patent law embraces a presumption that the ordinary and customary meaning of a claim should apply in
  construing a term. See CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (Fed. Cir. 2002); see also Phillips
  v. AWH Corp., 415 F.3d 1303, 1312 (Fed. Cir. 2005) (“the words of a claim are generally given their ordinary and
  customary meaning.”) (quotation marks omitted).
  91
       InterDigital Communs., LLC v. ITC, 690 F.3d 1318, 1324 (Fed. Cir. 2012).
  92
    Anchor, Merriam-Webster.com (accessed March 16, 2021) (defining “anchor” as “something that serves to hold
  an object firmly”) (emphasis added).
  93
    Anchor, Dictionary.Cambridge.org (accessed March 16, 2021) (defining “anchor” as “to make something . . . stay
  in one position by fastening . . . it firmly”) (emphasis added).
  94
    Anchor, Dictionary.com (accessed March 16, 2021) (defining “anchor” as “to fix or fasten; affix firmly”)
  (emphasis added).
  95
       Patent at 3:37-40.

                                                           25
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2263 Page 26 of 31




  with reference to other components of the device: “Moreover, the dimensions of the base of the

  housing 12 may also provide leverage against tipping . . . . Thus, the housing 12 and its contents

  provide a stable platform to support the atomizer 16 on a surface.”96 Hence, anchoring represents

  achieving a secure, stable state from which the diffuser may operate without tipping over. This

  meaning supports Defendants’ construction with the phrase “firmly secure.”

             Plaintiff counters that the Patent does not support “a specific degree of anchoring

  force.”97 While this is true in a sense, the verb “to anchor” itself suggests a certain amount of

  support just as the verbs “to clench” and “to hold” suggest certain varied levels of support.

  Nevertheless, as described above, to anchor ordinarily means to “firmly secure.”98 Defendants’

  construction does not introduce a specific degree of anchoring force. Rather, it merely describes

  the anchoring term according to its ordinary and customary use—something is anchored when it

  is firmly secured.

             In contrast, Plaintiff proposes adding a modifier “some anchoring,” which has a far

  greater likelihood of requiring a specific or modified degree of anchoring force.99 The word

  “some” implicitly suggests that the pump provides an amount less than the normal amount of

  anchoring. If the claims used “some anchoring,” the Patent could potentially allow only the

  slightest, most nominal amount of anchoring force. Within the language of the claims and the

  specification, there is no evidence that the pump provides only a marginal amount of anchoring




  96
    Id. at 6:44-49; see also id. at 3:37-40 (“Anchoring the atomizer by the bulk, weight or both of the pump and
  housing assembly reduces the chance of breakage or spilling of an atomizer system sitting on a supporting
  surface.”).
  97
       Dkt. 86 (Pl.’s Cross-Motion for Claim Construction) at 14.
  98
       Dkt. 84 (Defs.’ Joint Cross-Motion for Claim Construction) at 15.
  99
       Dkt. 86 (Pl’s Cross-Motion for Claim Construction) at 14 (emphasis added).

                                                            26
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2264 Page 27 of 31




  force.100 Considering the unmodified use of the term “anchor” in the claims, the Patent suggests

  that the pump is to provide a normal amount of anchoring force, as stated by general-use

  dictionaries (“firmly secure”).

             Considering the evidence on both sides, Defendants’ construction prevails. The pump

  anchors, or firmly secures, the atomizer. Defendants’ “firmly secure” construction aligns more

  closely with the ordinary meaning of “anchor,” “to firmly secure.” The Patent also describes the

  concept of anchoring as a means to achieve a secure, stable state, preventing the diffuser from

  tipping over, which would require some sort of firmly secured anchor. On the other hand,

  Plaintiff’s use of “some,” limits the normal amount of security that the ordinary use of

  “anchoring” would bring.

  IV.        Comparatively Larger & Smaller Droplets


        Claim Term                    PLAINTIFF’S PROPOSED                 DEFENDANTS’ PROPOSED
                                      CONSTRUCTION                         CONSTRUCTION

        “comparatively smaller        Plain and ordinary meaning           “droplets having an effective diameter
        droplets”                                                          of from about 1 micron to about 5
                                                                           microns”
        “comparatively larger
        droplets” (claims 1, 14)                                           “droplets having an effective diameter
                                                                           greater than about 5 microns”


             The final dispute involves whether there should be a baseline reference point to

  determine which droplets are large and which are small under the claim language. The Patent

  refers several times to “comparatively” sized droplets. The specification initially discusses these

  droplets in a description of atomizing oil droplets:

             The liquid from the siphon 96 is atomized into droplets of various sizes. . . .
             Large droplets break into smaller droplets. Some droplets agglomerate against the

  100
     Conversely, there’s little-to-no evidence that the Patent requires more force than ordinarily implied under the
  “anchoring” term.

                                                            27
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2265 Page 28 of 31




              wall 121 and begin to drift or drip down toward the reservoir 18. Other droplets,
              having comparatively smaller effective diameters, are more easily entrained in the
              air, and pass with it through the separator chamber and out apertures 122 in the
              separator plate 98.101

              Claims 1, 2, and 14 also reference this droplet atomization process. Claims 1 and 2 recite

  “recovering comparatively larger droplets into the reservoir; passing comparatively smaller

  droplets from the atomizer out through the separator with the flow.” Claim 14 recites “separating

  comparatively larger droplets from comparatively smaller droplets prior to exit of the

  comparatively smaller droplets from the atomizer.” Only one reference exists in the Patent

  relating to what constitutes a comparatively large versus a comparatively small droplet:

              The separator and flow are sized to release with the air flow those droplets having
              an effective diameter of from about 1 micron to about 5 microns. Smaller droplets
              tend to evaporate into the air stream, while larger ones tend to settle down or
              agglomerate on surfaces to be returned to the reservoir.102

              Plaintiff argues the “comparatively larger [and smaller]” terms should be left to their

  “plain and ordinary meaning.”103 Defendants maintain these terms require some definitional

  reference, like 1 to 5 microns, to avoid an indefiniteness problem.104 “[W]hen a ‘word of degree’

  is used, the court must determine whether the Patent provides ‘some standard for measuring that

  degree.’”105 “[A] Patent is invalid for indefiniteness if its claims, read in light of the specification

  delineating the Patent, and the prosecution history, fail to inform, with reasonable certainty,




  101
        Patent at 10:44-56.
  102
        Id. at 3:49-56.
  103
        Dkt. 86 (Pl.’s Cross-Motion for Claim Construction) at 16.
  104
        Dkt. 84 (Defs.’ Joint Cross-Motion for Claim Construction) at 21-24.
  105
    Biosig Instruments, Inc. v. Nautilus, Inc., 783 F.3d 1374, 1377 (Fed. Cir. 2015) (quoting Enzo Biochem, Inc. v.
  Applera Corp., 599 F.3d 1325, 1332 (Fed. Cir. 2010)).

                                                             28
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2266 Page 29 of 31




  those skilled in the art about the scope of the invention.”106 Consequently, “claims having terms

  of degree will fail for indefiniteness unless they ‘provide objective boundaries for those of skill

  in the art’ when read in light of the specification and the prosecution history.”107

              Here, the Patent uses the terms “comparatively larger” and “comparatively smaller,” and

  then provides one objective boundary for determining whether a droplet is comparatively larger

  or smaller: the smaller droplets “release[d] with the air flow” have “an effective diameter of from

  about 1 micron to about 5 microns.”108 Defendants’ construction, which incorporates this

  droplet-diameter standard, would avoid a finding of invalidity for indefiniteness.

              On the other hand, Plaintiff’s “plain and ordinary meaning” proposal effectively asks the

  court to not construe the terms at all, potentially rendering the asserted claims invalid for

  indefiniteness. In United Carbon Co. v. Binney & Smith Co., the Supreme Court found the same

  term, “comparatively small,” did not “add anything to the claims, for nowhere are we advised

  what standard is intended for comparisons.”109 The Court found that “the claims in litigation are

  bad for indefiniteness.”110

              In this case, the Patent itself includes a standard, allowing the claims to avoid the

  indefiniteness issue. The terms “comparatively larger” and “comparatively smaller” have little


  106
     Nautilus, Inc. v. Biosig Instruments, Inc., 572 U.S. 898, 899 (2014) (“To tolerate imprecision just short of that
  rendering a claim ‘insolubly ambiguous’ would diminish the definiteness requirement’s public notice function and
  foster the innovation-discouraging ‘zone of uncertainty,’ … against which this Court has warned.”).
  107
     Liberty Ammunition, Inc. v. United States, 835 F.3d 1388, 1395-96 (Fed. Cir. 2016) (quoting Interval Licensing
  LLC v. AOL, Inc., 766 F.3d 1364, 1370-71 (Fed. Cir. 2014), cert. denied, 136 S. Ct. 59 (2015)); see also Enzo
  Biochem, 599 F.3d at 1332; see also Berkheimer v. HP Inc., 881 F.3d 1360, 1364 (Fed. Cir. 2018) (finding claims
  indefinite where “[t]he specification contains no point of comparison for skilled artisans to determine an objective
  boundary of ‘minimal’ when the archive includes some redundancies.”).
  108
     Patent at 3:49-56; see also id. at 10:65-11:4 (smaller droplets are “typically on the order of from about 1 to about
  5 microns in diameter such that they will drift substantially indefinitely with ambient air movement as they
  evaporate.”).
  109
     United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 235, 238 (1942) (“An invention must be capable of
  accurate definition, and it must be accurately defined, to be Patentable.”).
  110
        Id.

                                                            29
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2267 Page 30 of 31




  meaning without some baseline reference point. Defendants’ construction incorporating the

  Patent’s droplet diameter standard provides the required reference.

                                              CONCLUSION

         The table below provides the court’s final construction of each claim term at issue.

                                                                                      Court’s Final
   Claim Term              Stipulated Claim Construction
                                                                                      Construction

   “duty cycle” (claims    “the fractional time of operation compared to the total    “the fractional time of
   1 and 2)                elapsed time”                                              operation compared to
                                                                                      the total elapsed time”


   “integrated with the    “not separate from the pump”                               “not separate from the
   pump” (claim 14)                                                                   pump”

                                                                                      Court’s Final
   Claim Term              ESIP’s Construction             DoTerra’s Construction
                                                                                      Construction

   discharging the flow    Plain and ordinary              Plain and ordinary         “arranged so the
   … into an aperture      meaning                         meaning, or “arranged so   nearest point of the
   “spaced therefrom” a                                    the nearest point of the   aperture from the
   distance of … one to                                    aperture from the nozzle   nozzle is…”
   about 10 times the …                                    is…”
   diameter” (claims 1
   and 14)


   “the atomizer being     “the atomizer is                Plain and ordinary         “the atomizer is
   connected directly to   connected directly to a         meaning, or “the           connected directly to a
   a reservoir and to a    reservoir and the atomizer      atomizer is connected      reservoir and the
   pump” (claim 1)         is connected to a pump”         directly to a reservoir    atomizer is
                                                           and the atomizer is        connected to a pump”
                                                           connected directly to a
                                                           pump”


   “the atomizer being     “when the atomizer is           Plain and ordinary         “a pump firmly
   connected directly to   connected to the pump, the      meaning, or “a pump        securing the atomizer
   a reservoir and to a    connection with the pump        firmly securing the        to a supporting
   “a pump anchoring       provides some anchoring         atomizer to a              surface”
   the atomizer to a       of the atomizer to a            supporting surface”
   supporting surface”     supporting surface by the
   (claim 1)               pump’s weight, bulk,
                           stability, base, or the like”


                                                      30
Case 2:15-cv-00779-RJS-DBP Document 104 Filed 04/16/21 PageID.2268 Page 31 of 31




   “the atomizer being          “when the atomizer is            Plain and ordinary           “the atomizer being
   anchored by the              integrated with the pump,        meaning, or “the             firmly secured by the
   pump” (claim 14)             the integration with the         atomizer being firmly        pump”
                                pump provides some               secured by the pump”
                                anchoring of the
                                atomizer by the pump’s
                                weight, bulk, stability,
                                base, or the like”


   “comparatively               Plain and ordinary               “droplets having an          “droplets having a
   smaller droplets”            meaning                          effective diameter of        diameter of from
                                                                 from about 1 micron to       about 1 micron to
   “comparatively                                                about 5 microns”             about 5 microns”
   larger droplets”
                                                                 “droplets having an          “droplets having a
   (claims 1 and 14)                                             effective diameter greater   diameter greater than
                                                                 than about 5 microns”        about 5 microns”


  Because the court adopted constructions offered by each side, the parties’ Cross-Motions for

  Claim Construction111 are both GRANTED IN PART and DENIED IN PART.

             SO ORDERED April 16, 2021.

                                                         BY THE COURT


                                                         ________________________________________
                                                         ROBERT J. SHELBY
                                                         United States Chief District Judge




  111
        Dkts. 84 (Defs.’ Cross-Motion for Claim Construction) and 86 (Pl.’s Cross Motion for Claim Construction).

                                                            31
